DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Kasnevich on March 17, 2021.

The application has been amended as follows: 
In Claim 24: replaced “claim 24” with --claim 1--. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a system for protecting personnel comprising: a bullet resistant panel comprising a ridged shell and a self-healing internal volume, wherein the internal volume contains an inner lining enclosing a filler material 

The closest prior art of record, U.S. Patent Application Publication Number 2008/0178781 to Kim, discloses a service personnel booth comprising: a structure (figures 1-4) and wherein the structure comprises a counter surface, a first vertical member, a second vertical member, and an upper cross member which collectively define a window space, a shield comprising bullet resistant material (4); an actuator (7-9) configured to move the shield from a stored position to a deployed position; a guide rail (5) configured to guide the movement of the shield when the shield is moved from the stored position to the deployed position and wherein the guide rail is secured to the structure; and an initiation button (11), wherein the initiation button is operably connected to the actuator, and wherein the actuator is configured to move the 
However, Kim does not disclose the bullet resistant panel comprising a ridged shell and a self-healing internal volume, wherein the internal volume contains a filler material and a plurality of force dissipation shapes wherein the inner lining comprises an elastomer and is configured to substantially close around a damaged area of the bullet resistant panel; a filler material container configured to deliver the filler material into the inner lining; the deployment mechanism includes an actuation cylinder and a source of pressurized fluid; an inflation barrier comprising a self-healing liner that receives an inflation fluid; and an inflation fluid source configured to inject the inflation fluid to the inflation barrier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 17, 2021